United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1692
Issued: July 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2012 appellant, through her attorney, filed a timely appeal from the
June 26, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss and medical
benefits effective December 1, 2011.
FACTUAL HISTORY
On July 27, 2005 appellant, a 37-year-old clerk, filed a traumatic injury claim alleging
that on that date she sustained an injury to her lower back while picking up a mail tub. She
stopped work on July 28, 2005. OWCP accepted the claim for sprain/strain of the lumbar region.
Appellant returned to light duty on October 23, 2006. On June 14, 2007 OWCP accepted
1

5 U.S.C. § 8101 et seq.

aggravation of lumbar degenerative disc disease at L4-5.2 It also accepted the aggravation of
lumbar disc disease at L4-5 based upon the May 29, 2007 report of Dr. William A. Somers, a
Board-certified orthopedic surgeon and OWCP referral physician. Appellant stopped work on
September 29, 2010 due to the light-duty assignment being withdrawn under the National
Reassessment Program (NRP). She filed a recurrence claim which was accepted by decision
dated November 3, 2010. Appellant was paid wage loss and medical benefits.
On July 27, 2011 OWCP referred appellant for a second opinion medical examination
with Dr. Edward Mulcahy, a Board-certified orthopedic surgeon. In a July 21, 2011, report,
Dr. Mulcahy noted the statement of accepted facts and referenced appellant’s history of injury
and treatment. Low back examination showed no palpable paravertebral muscle spasm.
Forward flexion was to 50 degrees with some decrease in the reversal of the lumbar lordosis.
Lateral bending was full to the right side and slightly restricted to the left producing some right
low back and upper buttock pain. Straight leg raising was positive bilaterally in the sitting
position and deep tendon reflexes (DTR) were equal bilaterally. Appellant had good motor
strength in the lower extremities, she was able to step forward on her heels and toes without
difficulty, there was no sensory loss and no atrophy. The cervical spine showed some mild
decrease in right lateral cervical rotation but was otherwise normal. Regarding objective
findings, Dr. Mulcahy explained that they were limited to some mild decrease in forward flexion
and left lateral bending of the lumbar spine. He indicated that the lumbar sprain and aggravation
of the degenerative L4-5 disc disease had resolved. Dr. Mulcahy advised that they would “likely
have resolved within a few months after the work injury.” He noted that the records of early
medical treatment within the first year of the work injury were not provided but that the first
results from an orthopedic surgeon in October 2006 showed no positive physical findings and
straight leg raising and neurological examinations were negative. Dr. Mulcahy opined that there
was no clinical evidence to indicate that the injury of July 27, 2005 caused a material worsening
of the underlying degenerative L4-5 disc. He indicated that the MRI scan from September 26,
2005 showed disc desiccation with bulging but did not indicate any acute injury to that disc.
Dr. Mulcahy opined that appellant’s mild decrease in range of motion of her lumbar spine on
examination would be attributed to the natural progression of her underlying condition. He
further noted that the injury was a temporary aggravation of the underlying degenerative disc
disease and she would have been expected to return to her previous physical status within a few
months after the aggravation. Dr. Mulcahy opined that appellant had fully recovered from her
work injuries and that she had no restrictions from her regular work based on the temporary
aggravation caused by the July 27, 2005 injury although she would have some restrictions based
on her underlying degenerative disc condition.

2

OWCP accepted the aggravation of lumbar disc disease at L4-5 based on the May 29, 2007 report of
Dr. William A. Somers, a Board-certified orthopedic surgeon and OWCP referral physician. In noting the
acceptance of degenerative disc disease, OWCP inadvertently noted the diagnosis code ICD-9 722.10, which is for
displacement of lumbar intervertebral disc without myelopathy. Thereafter, certain OWCP documents referred to
displacement of lumbar intervertebral disc without myelopathy as an accepted condition. However, the context of
the record clearly indicates that aggravation of lumbar disc disease at L4-5 is the accepted condition and that
references to displacement of lumbar intervertebral disc without myelopathy are a ministerial and harmless error.

2

On October 27, 2011 OWCP proposed to terminate appellant’s benefits based on the
report of Dr. Mulcahy, which established that the residuals of the work injury of July 27, 2005
had ceased. Appellant was given 30 days to submit additional evidence or argument.
OWCP received a duplicate copy of a previously submitted report dated April 10, 2009
from Dr. Nzingha J. White, a Board-certified family practitioner. In a May 3, 2010 report,
Dr. White noted that appellant continued with physical therapy and was working sedentary light
duty. He recommended continued physical therapy. In a previously submitted September 3,
2010 report, Dr. Kimberly Burrows, a Board-certified pediatrician, diagnosed back pain which
was likely degenerative disc disease. In an October 22, 2010 report, she noted that appellant
continued with chronic back pain and degenerative disc disease. In a March 14, 2011 report,
Dr. Burrows repeated her diagnosis.
Dr. Elizabeth Gersuk, a physiatrist, noted that, in a February 17, 2011 report, appellant
had chronic low back pain due to degenerative disc disease. She advised that appellant reached
maximum medical improvement. Dr. Gersuk indicated that, based upon functional capacity
evaluation (FCE) results, appellant would not be able to return to her prior position.
In an October 12, 2011 report, Dr. Michael Lee, a physiatrist, noted that appellant was
seen for chronic low back pain. He examined appellant and noted that she was scheduled for a
SI joint injection to relieve her SI pain and also scheduled for right trochanteric bursitis injection
due to examination findings consistent with trochanteric bursitis.
In a November 3, 2011 report, Dr. Lee provided a bilateral SI joint injection. In a
November 16, 2011 report, he noted that appellant was seen for chronic low back pain. Dr. Lee
examined her and diagnosed chronic low back pain, degenerative disc disease, most notable at
L4-5 and SI joint dysfunction. He opined that the condition had not resolved and was still
present and disabling. Dr. Lee advised that appellant was unable to carry out her previous fullwork duties but would be able to work at a lighter duty. He explained that it was difficult to
determine the permanency of her injuries. Dr. Lee noted it might “simply be a temporary
sequelae of the natural history of her acute back pain. However, it is most likely partially
permanent.” He advised that appellant continued to have significant disability disabling her from
working at her previous level and she was not at her preinjury level. However, Dr. Lee
explained that appellant was able to perform some type of job with restrictions to include no
heavy lifting. He recommended continued medical management, injection management, weight
reduction and exercise.
By decision dated December 1, 2011, OWCP terminated appellant’s compensation
benefits effective that date on the grounds that she had no continuing residuals of her
employment injury. It relied on Dr. Mulcahy’s report as the weight of the medical evidence.
OWCP found the medical reports submitted by appellant to be insufficient to outweigh the report
of Dr. Mulcahy.
Appellant requested a hearing, which was held on April 4, 2012. She argued that the
report of the second opinion physician was based on an incomplete statement of accepted facts
(SOAF).

3

In a letter dated April 4, 2012, appellant’s attorney argued that OWCP erred relying upon
Dr. Mulcahy’s report to terminate benefits. He referred to L.P.3 Counsel argued that the Board
reversed OWCP’s decision terminating benefits because the physician failed to explain when the
claimant’s condition had resolved, did not refer to contemporaneous medical records indicating
that the accepted injury had resolved and did not explain how he differentiated between
progressive degenerative disc disease and the effects of the accepted injury.
By decision dated June 26, 2012, an OWCP hearing representative affirmed the
December 1, 2011 decision. It also noted appellant’s attorney’s arguments pertaining to the
SOAF and noted that his argument was without merit as the second opinion physician’s report
was based upon a consistent SOAF.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.4 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.5 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability.6 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.7
In assessing medical evidence, the weight of such evidence is determined by its
reliability, its probative value and its convincing quality. The opportunity for and thoroughness
of examination, the accuracy and completeness of the physician’s knowledge of the facts and
medical history, the care of the analysis manifested and the medical rationale expressed in
support of the physician’s opinion are facts which determine the weight to be given each
individual report.8
OWCP’s procedure manual provides as follows: When the district medical adviser,
second opinion specialist or referee physician renders a medical opinion based on a SOAF which
is incomplete or inaccurate or does not use the SOAF as the framework in forming his or her
opinion, the probative value of the opinion is seriously diminished or negated altogether.9
3

Docket No. 08-1648 (issued August 28, 2009).

4

Curtis Hall, 45 ECAB 316 (1994).

5

Jason C. Armstrong, 40 ECAB 907 (1989).

6

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

7

Calvin S. Mays, 39 ECAB 993 (1988).

8

See Connie Johns, 44 ECAB 560 (1993).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990); Willa M. Frazier, 55 ECAB 379 (2004).

4

ANALYSIS
OWCP accepted that appellant sustained a lumbar sprain and aggravation of lumbar
degenerative disc disease at L4-5. It paid medical benefits and subsequently referred her to
Dr. Mulcahy for a second opinion. Relying on his report as the weight of medical evidence,
OWCP terminated appellant’s wage loss and medical benefits effective December 1, 2011.
The Board finds however that the report of the second opinion physician, Dr. Mulcahy, is
insufficient to meet OWCP’s burden of proof. The Board finds that, contrary to appellant’s
contention, the SOAF is accurate. The Board properly notes the accepted conditions of lumbar
strain and aggravation of degenerative disc disease at L4-5. Dr. Mulcahy’s report fails where he
noted that the medical records of any treatment or evaluation in the first year after the work
injury were not in the record. Whether they were in the record or whether he simply did not
review them is not clear. What is clear is he did not consider them. There are numerous medical
records contemporaneous with the injury in the record dating from July 27, 2005, the date of
injury, to October 4, 2006. It is well established that medical reports must be based on a
complete and accurate factual and medical background, and medical opinions based on an
incomplete or inaccurate history are of little probative value.10
The Board also finds that Dr. Mulcahy’s conclusion that lumbar sprain and aggravation
of the degenerative L4-5 disc disease would “likely have resolved within a few months after the
work injury,” is inconsistent with the facts. On November 3, 2010 OWCP accepted a recurrence
of total disability due to continued residuals from her work injury which prevented her from
performing her date-of-injury position. Thus, Dr. Mulcahy’s report is again inconsistent with the
factual record. The Board finds that his report is insufficient to meet OWCP’s burden of proof to
terminate compensation and medical benefits effective December 1, 2011.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
benefits effective December 1, 2011.

10

Douglas M. McQuaid, 52 ECAB 382 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the June 26, 2012 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 1, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

